Citation Nr: 0210520	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  97-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied entitlement to service 
connection for a kidney disorder.

The veteran had perfected an appeal as to his claim for a 
compensable evaluation for residuals of laceration of the 
left lower leg with scar and chronic pain syndrome.  In a 
rating decision dated in June 2000 the RO granted a 40 
percent evaluation for that disability under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Codes 8405-8521.  The 
maximum rating under these codes is 40 percent.  The veteran 
was informed that this was a full grant of the benefit 
sought.  He has not claimed entitlement to an extraschedular 
evaluation, and this issue has not been certified to the 
Board.  Since the veteran has been awarded the maximum 
available benefit, the issue of entitlement to an increased 
rating for the residuals of the left leg laceration is not 
currently before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (veteran is presumed to be seeking the maximum 
available benefit).

This claim was previously before the Board in December 2000 
when it was found that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for residuals of a head injury.  The Board remanded the issue 
of entitlement to service connection for a kidney disorder to 
further develop the evidence.

The veteran's claim of entitlement to service connection for 
a seizure disorder is addressed in the remand attached to 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show that the veteran currently has 
a kidney disorder.


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by the 
veteran's service, is not proximately due to or the result of 
any disease or injury incurred in or aggravated by his 
service, and is not shown to have manifested to a compensable 
degree within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The veteran has also been informed of the pertinent 
provisions of the VCAA by means of a letter dated in May 
2001.  

The May 2001 letter informed the veteran of the evidence 
needed to substantiate his claim, and of what evidence he was 
responsible for obtaining.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Cardiovascular-renal 
disease is a chronic disease with a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are silent for any 
complaints of, treatment for, or diagnosis of a kidney 
disorder.  The veteran's January 1957 service pre-separation 
examination shows that his genito-urinary system examination 
was normal.

The evidence does not show any complaint of, treatment for, 
or diagnosis of any renal disease within one year following 
the veteran's separation from service.

The evidence does not show that the veteran has any current 
kidney disorder.  A March 2002 VA examination was conducted 
to determine whether any kidney disorder was present.  The 
examiner stated that he found no convincing evidence of any 
kidney disease.  In the diagnosis section of the report, the 
examiner stated that there was no evidence of renal disease 
on physical examination and the laboratory work did not 
support the diagnosis of any kidney disease.

VA and private treatment records dated throughout the period 
since service also fail to show the presence of a kidney 
disorder.

The veteran has alleged that he has a current kidney 
disorder.  However, lay persons are not competent to offer 
opinions requiring medical expertise, such as an opinion as 
to diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not contain competent evidence showing that 
the veteran has any current kidney disorder.  In the absence 
of a current disability, service connection cannot be 
established.

Accordingly, the Board finds that a kidney disorder was not 
incurred in or aggravated by the veteran's service, is not 
proximately due to or the result of any disease or injury 
incurred in or aggravated by his service, and is not shown to 
have manifested to a compensable degree within one year 
following the veteran's separation from service.  The 
evidence does not show any current kidney disorder.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for a kidney disorder and that claim 
is denied.  38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.



ORDER

Entitlement to service connection for a kidney disorder is 
denied.


REMAND

The veteran's claim of entitlement to service connection for 
a seizure disorder was denied by an August 2000 rating 
decision that found the claim to be not well grounded.  A May 
2001 letter informed the veteran that the claim was being 
reviewed following the passage of the VCAA and requested that 
he submit additional evidence.  An August 2001 letter 
informed the veteran that because information needed to 
process the claim could not be obtained, the claim was 
denied.  The veteran responded with an August 2001 letter in 
which he expressed disagreement with the August 2001 denial 
of his claim for service connection for a seizure disorder.  
The veteran has not been issued a statement of the case on 
that issue.  Therefore, this issue must be remanded to the RO 
for the issuance of a statement of the case.  38 U.S.C.A. § 
7105 (West 1991); see Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for a seizure disorder 
and should inform the veteran of the 
action necessary to perfect an appeal 
with regard to that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



